      Case 5:20-cv-00638-PA-AS Document 1 Filed 03/30/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     FREEMAN PROPERTY
                                                  325).
18   VENTURES LLC, a Nevada limited
     liability company; and DOES 1-10,
19                                             2. VIOLATIONS OF THE UNRUH
     inclusive,
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                                                CIVIL CODE § 51 et seq.
21
                      Defendants.

22

23         Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
24   Defendants FREEMAN PROPERTY VENTURES LLC, a Nevada limited liability
25   company; and Does 1-10 (“Defendants”) and alleges as follows:
26                                          PARTIES
27         1.      Plaintiff is substantially limited in performing one or more major life
28   activities, including but not limited to: walking, standing, ambulating, sitting; in
                                                1
                                           COMPLAINT
      Case 5:20-cv-00638-PA-AS Document 1 Filed 03/30/20 Page 2 of 9 Page ID #:2


 1   addition to twisting, turning and grasping objects. As a result of these disabilities,
 2   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 3   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 4   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 5   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 6   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 7   Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 8   suffered from a “qualified disability” under the ADA, including those set forth in
 9   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
10          2.     Plaintiff is informed and believes and thereon alleges that Defendant
11   FREEMAN PROPERTY VENTURES LLC, a Nevada limited liability company,
12   owned the property located at 14335 Hesperia Road, Suite 104 Victorville, CA
13   92395 (“Property”) on or around December 19, 2019.
14         3.      Plaintiff is informed and believes and thereon alleges that FREEMAN
15   PROPERTY VENTURES LLC, a Nevada limited liability company, owns the
16   Property currently.
17         4.      Plaintiff does not know the true name of Defendants, its business
18   capacity, its ownership connection to the Property serving Chela's y Carnitas and
19   Rainbow Desserts (“Business”), or its relative responsibilities in causing the access
20   violations herein complained of. Plaintiff is informed and believes that each of the
21   Defendants herein, including Does 1 through 10, inclusive, is responsible in some
22   capacity for the events herein alleged, or is a necessary party for obtaining
23   appropriate relief. Plaintiff will seek leave to amend when the true names,
24   capacities, connections, and responsibilities of the Defendants and Does 1 through
25   10, inclusive, are ascertained.
26                               JURISDICTION AND VENUE
27          5.     This Court has subject matter jurisdiction over this action pursuant
28   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
                                                  2
                                             COMPLAINT
      Case 5:20-cv-00638-PA-AS Document 1 Filed 03/30/20 Page 3 of 9 Page ID #:3


 1          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 2   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 3   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 4   federal ADA claims in that they have the same nucleus of operative facts and
 5   arising out of the same transactions, they form part of the same case or controversy
 6   under Article III of the United States Constitution.
 7          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 8   real property which is the subject of this action is located in this district and because
 9   Plaintiff's causes of action arose in this district.
10                                FACTUAL ALLEGATIONS
11          8.     Plaintiff went to the Business on or about December 19, 2019 for the
12   dual purpose of purchasing menu items and to confirm that this public place of
13   accommodation is accessible to persons with disabilities within the meaning federal
14   and state law.
15          9.     The Business is a facility open to the public, a place of public
16   accommodation, and a business establishment.
17          10.    Parking spaces are one of the facilities, privileges, and advantages
18   reserved by Defendants to persons at the Property serving the Business.
19          11.    Unfortunately, although parking spaces were one of the facilities
20   reserved for patrons, there were no designated parking spaces available for persons
21   with disabilities that complied with the 2010 Americans with Disabilities Act
22   Accessibility Guidelines (“ADAAG”) on December 19, 2019.
23          12.    At that time, instead of having architectural barrier free facilities for
24   patrons with disabilities, Defendants have: no ADASAD compliant accessible or van
25   accessible parking signage in violation of Section 502.6; an access aisle at the only
26   accessible parking space is ramped up to connect the walkway to the street level
27   creating slopes and cross slopes exceeding 2% (access aisles shall be at the same
28   level as the parking spaces they serve. Changes in level are not permitted.
                                                  3
                                             COMPLAINT
      Case 5:20-cv-00638-PA-AS Document 1 Filed 03/30/20 Page 4 of 9 Page ID #:4


 1   EXCEPTION: Slopes not steeper than 1:48 shall be permitted per Section 502.4);
 2   the curb ramp at the accessible parking space projects into the accessible parking
 3   space access aisles in violation of Section 406.5 (which requires that curb ramps and
 4   the flared sides of curb ramps shall be located so that they do not project into
 5   vehicular traffic lanes, parking spaces, or parking access aisles); the slope of the curb
 6   ramp that flares at the curb ramp connecting the accessible parking spaces to the
 7   accessible route exceed 17% in violation of Section 406.3 (which requires that the
 8   slope does not exceed 10%); a portion of the walkway is sloped in excess of 11%
 9   requiring handrails (handrails shall be provided on both sides of stairs and ramps per
10   Section 505.2); and, no accessible routes connecting the parking to the main
11   entrance or elements within the facility as required by Section 206.2.2 (which
12   requires that at least one accessible route shall connect accessible buildings,
13   accessible facilities, accessible elements, and accessible spaces that are on the same
14   site, and 206.1 requiring access to the site arrival point (main entrance) from the
15   public street).
16          13.    Subject to the reservation of rights to assert further violations of law
17   after a site inspection found infra, Plaintiff asserts there are additional ADA
18   violations which affect him personally.
19          14.    Plaintiff is informed and believes and thereon alleges Defendants had
20   no policy or plan in place to make sure that there was compliant accessible parking
21   reserved for persons with disabilities prior to December 19, 2019.
22          15.    Plaintiff is informed and believes and thereon alleges Defendants have
23   no policy or plan in place to make sure that the designated disabled parking for
24   persons with disabilities comport with the ADAAG.
25          16.    Plaintiff personally encountered these barriers. The presence of these
26   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
27   conditions at public place of accommodation and invades legally cognizable
28   interests created under the ADA.
                                                 4
                                            COMPLAINT
      Case 5:20-cv-00638-PA-AS Document 1 Filed 03/30/20 Page 5 of 9 Page ID #:5


 1          17.      The conditions identified supra in paragraph 12 are necessarily related
 2   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 3   the major life activities of walking, standing, ambulating, sitting, in addition to
 4   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
 5   placard; and because the enumerated conditions relate to the use of the accessible
 6   parking, relate to the slope and condition of the accessible parking and accessible
 7   route to the accessible entrance, and relate to the proximity of the accessible parking
 8   to the accessible entrance.
 9          18.      As an individual with a mobility disability who at times relies upon a
10   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
11   accommodations have architectural barriers that impede full accessibility to those
12   accommodations by individuals with mobility impairments.
13          19.      Plaintiff is being deterred from patronizing the Business and its
14   accommodations on particular occasions, but intends to return to the Business for the
15   dual purpose of availing himself of the goods and services offered to the public and
16   to ensure that the Business ceases evading its responsibilities under federal and state
17   law.
18          20.      Upon being informed that the public place of accommodation has
19   become fully and equally accessible, he will return within 45 days as a “tester” for
20   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
21   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
22          21.      As a result of his difficulty experienced because of the inaccessible
23   condition of the facilities of the Business, Plaintiff was denied full and equal access
24   to the Business and Property.
25          22.      The Defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28          23.      The violations identified above are easily removed without much
                                                  5
                                             COMPLAINT
      Case 5:20-cv-00638-PA-AS Document 1 Filed 03/30/20 Page 6 of 9 Page ID #:6


 1   difficulty or expense. They are the types of barriers identified by the Department of
 2   Justice as presumably readily achievable to remove and, in fact, these barriers are
 3   readily achievable to remove. Moreover, there are numerous alternative
 4   accommodations that could be made to provide a greater level of access if complete
 5   removal were not achievable.
 6         24.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 7   alleges, on information and belief, that there are other violations and barriers in the
 8   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 9   notice regarding the scope of this lawsuit, once he conducts a site inspection.
10   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
11   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
12   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
13   have all barriers that relate to his disability removed regardless of whether he
14   personally encountered them).
15         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
16   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
17                               FIRST CAUSE OF ACTION
18   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
19     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
20                                        (P.L. 110-325)
21         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
22   above and each and every other paragraph in this Complaint necessary or helpful to
23   state this cause of action as though fully set forth herein.
24         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
25   privileges, advantages, accommodations, facilities, goods, and services of any place
26   of public accommodation are offered on a full and equal basis by anyone who owns,
27   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
28   Discrimination is defined, inter alia, as follows:
                                                 6
                                            COMPLAINT
      Case 5:20-cv-00638-PA-AS Document 1 Filed 03/30/20 Page 7 of 9 Page ID #:7


 1                a.     A failure to make reasonable modifications in policies, practices,
 2                       or procedures, when such modifications are necessary to afford
 3                       goods, services, facilities, privileges, advantages, or
 4                       accommodations to individuals with disabilities, unless the
 5                       accommodation would work a fundamental alteration of those
 6                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 7                b.     A failure to remove architectural barriers where such removal is
 8                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 9                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
10                       Appendix "D".
11                c.     A failure to make alterations in such a manner that, to the
12                       maximum extent feasible, the altered portions of the facility are
13                       readily accessible to and usable by individuals with disabilities,
14                       including individuals who use wheelchairs, or to ensure that, to
15                       the maximum extent feasible, the path of travel to the altered area
16                       and the bathrooms, telephones, and drinking fountains serving
17                       the area, are readily accessible to and usable by individuals with
18                       disabilities. 42 U.S.C. § 12183(a)(2).
19         28.    Any business that provides parking spaces must provide accessible
20   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
21   shall be at the same level as the parking spaces they serve. Changes in level are not
22   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
23   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
24   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
25   designated disabled parking space is a violation of the law and excess slope angle in
26   the access pathway is a violation of the law.
27         29.    A public accommodation must maintain in operable working condition
28   those features of its facilities and equipment that are required to be readily accessible
                                                7
                                           COMPLAINT
      Case 5:20-cv-00638-PA-AS Document 1 Filed 03/30/20 Page 8 of 9 Page ID #:8


 1   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 2           30.     Here, the failure to ensure that accessible facilities were available and
 3   ready to be used by Plaintiff is a violation of law.
 4           31.     Given its location and options, Plaintiff will continue to desire to
 5   patronize the Business but he has been and will continue to be discriminated against
 6   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 7   the barriers.
 8                                SECOND CAUSE OF ACTION
 9          VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
10           32.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
11   above and each and every other paragraph in this Complaint necessary or helpful to
12   state this cause of action as though fully set forth herein.
13           33.     California Civil Code § 51 et seq. guarantees equal access for people
14   with disabilities to the accommodations, advantages, facilities, privileges, and
15   services of all business establishments of any kind whatsoever. Defendants are
16   systematically violating the UCRA, Civil Code § 51 et seq.
17           34.     Because Defendants violate Plaintiff’s rights under the ADA,
18   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
19   52(a).) These violations are ongoing.
20           35.     Plaintiff is informed and believes and thereon alleges that Defendants’
21   actions constitute discrimination against Plaintiff on the basis of a disability, in
22   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
23   previously put on actual or constructive notice that the Business is inaccessible to
24   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
25   inaccessible form, and Defendants have failed to take actions to correct these
26   barriers.
27   ////
28   ////
                                                  8
                                              COMPLAINT
      Case 5:20-cv-00638-PA-AS Document 1 Filed 03/30/20 Page 9 of 9 Page ID #:9


 1                                         PRAYER
 2   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3   follows:
 4         1.     A preliminary and permanent injunction enjoining Defendants from
 5   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 6   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 7   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 8   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 9   under the Disabled Persons Act (Cal. C.C. §54) at all.
10         2.     An award of actual damages and statutory damages of not less than
11   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
12         3.     An additional award of $4,000.00 as deterrence damages for each
13   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
14   LEXIS 150740 (USDC Cal, E.D. 2016); and,
15         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
16   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
17

18                               DEMAND FOR JURY TRIAL
19         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
20   raised in this Complaint.
21

22   Dated: March 30, 2020            MANNING LAW, APC
23

24                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
25                                       Attorney for Plaintiff
26

27
28
                                                9
                                           COMPLAINT
